5 So. 3d 101 (2009)
In re Pamela VAN BUREN.
No. 2008-OB-2624.
Supreme Court of Louisiana.
March 24, 2009.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Pamela Van Buren, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Pamela Van Buren, Louisiana Bar Roll number 6633, be and she hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana